Citation Nr: 1402688	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to June 2002 and March 2004 to July 2005 and for periods of active duty for training (ACDUTRA).  His decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record in the physical claims file.  In August 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record on the "Virtual VA" system.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran's current lumbar spine disability manifested from an injury incurred in the line of duty during a period of ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the claimant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for a lumbar spine disability due to an in-service injury from heavy lifting.  He asserted this contention in multiple written statements and at hearings before a DRO in July 2011 and the undersigned Veterans Law Judge in August 2013.  In August 2009 buddy statements, C. C. and D. H. also stated they observed the Veteran pick up a ruck sack and drop it due to complaints of back pain while in service.

Review of the service treatment records and service personnel records include a June 2007 Statement of Medical Examination and Duty Status, via a DA Form 2173, which documents the Veteran received outpatient treatment for an injury to the ribs from lifting his duffle bag incurred in the line of duty while on ACDUTRA.  A December 2009 report, via a DA Form 3349, noted he was put on permanent profile of no lifting/lowering/carrying more than 15 pounds due to chronic low back pain with possible mild herniated disc, likely to persist or worsen over time.

A December 2012 Informal Physical Evaluation Board (PEB) Proceedings report, via a DA Form 199, documented initial formal findings that the Veteran is physically unfit and a recommendation that his disposition be permanent disability retirement.  His medical conditions determined to be unfitting included lumbar intervertebral disc syndrome listed as chronic lower back pain (lumbar disc bulging).  Onset was in June 2007 while moving personal gear per line of duty and, despite adequate treatment, this condition has not improved sufficiently to allow return to military duties.  It was also determined this disability was incurred or aggravated in the line of duty, was not due to intentional misconduct, willful neglect, or unauthorized absence, is permanent and stable, and rated at 10 percent disabling.  The recommendation of a PEB is not binding on VA, as the PEB is a function of the Department of Defense, and not of VA.  However, the Board can, and in this case, does take judicial notice of this finding.

Post-service medical evidence reveals the Veteran's diagnosis of degenerative disc disease in the lower lumbar spine, as noted in a December 2012 VA outpatient magnetic resonance imaging (MRI) report of the lumbar spine and February 2013 VA Disability Benefits Questionnaires (DBQ) traumatic brain injury and general medical examination reports.

The Board further acknowledges that following a June 2012 VA DBQ back (thoracolumbar spine) examination, the examiner rendered a diagnosis of low back pain and provided a negative medical opinion against this claim.  Rather than belabor the point, considering the June 2007 duty status determination and December 2012 PEB report, the Board will resolve all reasonable doubt in the Veteran's favor, and finds that a lumbar spine disability manifested from an injury incurred in the line of duty during a period of ACDUTRA.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.102.

Given the fully favorable decision discussed above for the issue on appeal, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for a lumbar spine disability is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


